DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 03/25/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 03/25/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 9, 11, 12, 14, 17, and 18.
Applicants have left claims 5, 7, 13, and 15 as previously presented.
Applicants have canceled or previously canceled claims 2, 4, 6, 8, 10, and 16.
Claims 1, 3, 5, 7, 9, 11-15, 17, and 18 are the current claims hereby under examination.
Claim Rejections - 35 USC § 103 – Withdrawn and Newly Applied Necessitated by Applicants Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 9, 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Gutierrez et al. (“Real-Time Prediction of Blood Alcohol Content Using Smartwatch Sensor Data”), hereinafter referred to as Gutierrez, in view of Jain et al. (Pub. No. US 2012/0289793), hereinafter referred to as Jain, in view of Cho et al. (Pub. No. US 2016/0174853), hereinafter referred to as Cho.
The claims are generally directed towards an organism analyzing apparatus and method comprising: one or more processors programmed to acquire a plurality of blood glucose levels in a time sequence measured by a blood-glucose measuring instrument and calculate, based on the time sequence of the blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism; and a memory configured to store reference information representing a relation between the amount of change in the blood glucose levels and ingested sugar content, wherein the one or more processors are further programmed to make a first determination of presence or absence of alcohol drinking by the organism, a result of the first determination indicating presence of alcohol drinking when an activity amount of the organism is less than a first threshold and a pulse rate of the organism is greater than a second threshold, and the result of the first determination indicates absence of the alcohol drinking when the activity amount is greater than the first threshold or the pulse rate is less than the second threshold, in response to the result of the first determination indicating absence of alcohol drinking, calculate the ingested sugar content due to the ingestion using the amount of change in the blood glucose levels and the reference information, and make a second determination of presence or absence of exercise by the organism, and, based on a result of the second determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is -2-Application No. 16/382,253 exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) execute the calculation of the ingested sugar content without the correction in response to the result indicating the organism is not exercising, and in response to the result of the first determination indicating presence of alcohol drinking, not calculating the ingested sugar content.
Regarding Claim 1, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
one or more processors (Fig. 6, element 56, “processing circuitry”) programmed to acquire a plurality of blood glucose levels in a time sequence measured by a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor”, and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time…”) and calculate, based on the time sequence of the blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted for the about 2 hour period of time following the start of a meal”); and 
a memory (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose levels and ingested sugar content (para. [0068], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values …”), wherein 
the one or more processors (Fig. 6, element 56, “processing circuitry”) are further programmed to 
calculate the ingested sugar content due to the ingestion using the amount of change in the blood glucose levels and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal” and element 222, “calculate mass of carbohydrates intake”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055] and [0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”, therefore, the processing circuitry is configured to calculate the ingested carbohydrates due to a user’s meal based on the baseline and a change in the IAUC). 
	However, DeVries does not explicitly disclose the processor is further programmed to make a first determination of presence or absence of alcohol drinking by the organism, a result of the first determination indicating presence of alcohol drinking when an activity amount of the organism is less than a first threshold and a pulse rate of the organism is greater than a second threshold, and the result of the first determination indicates absence of the alcohol drinking when the activity amount is greater than the first threshold or the pulse rate is less than the second threshold.
	Gutierrez teaches of a system of predicting a user’s blood alcohol content by monitoring heart rate, accelerometer, and gyroscope sensor data collected from a patient using a smart watch (page 179, section 4.1, Collection). Gutierrez further teaches that a user’s heart rate increases in an intoxicated state versus a sober state (Fig. 3, Fig. 4, and page 181, para. 1). Gutierrez further teaches that the accelerometer and gyroscope data were not statistically interesting when determining a user’s blood alcohol content (page. 182, para. 2), meaning a user’s movement is not statistically significantly when determining if a user is drinking alcohol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by DeVries to determine if a user’s heart rate is above or below a threshold and if a user’s acceleration and motion is above and below a threshold to make a determination if a user is drinking alcohol. Gutierrez teaches that by monitoring heart rate and motion data from a user, a blood alcohol content or intoxication state of a user can be predicted in a less intrusive manner while obtaining no direct inputs by the user (page 177, para. 1).
However, modified DeVries does not explicitly disclose in response to the result of the first determination indicating absence of alcohol drinking, further calculating an ingested sugar content, and in response to the result of the first determination indicating presence of alcohol drinking, not calculating the ingested sugar content.
Jain teaches of a system of determining a current stress index of a person by measuring multiple data streams, for example accelerometer and heart rate data (Abstract, para. [0027], and para. [0158]). Jain further teaches that stress can be defined by drinking alcohol (para. [0156]). Jain further teaches that stress can cause a persons body to release an increase in hormones and neurotransmitters, for example glucocorticoids (para. [0151]). Jain further teaches that an increase in these hormones and neurotransmitters can cause glucose to be produced, leading to an elevated blood glucose level (para. [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified DeVries to explicitly perform glucose calculations when an absence of alcohol drinking is determined and suspend the glucose calculations when a presence of alcohol drinking is determined. Jain teaches that alcohol drinking and stress leads to elevated blood glucose levels (para. [0155]). One of ordinary skill would have recognized that the elevated blood glucose levels due to alcohol drinking and stress would lead to inaccurate results and would only want to calculate ingested sugar when conditions are normal for a patient.
However, modified DeVries does not explicitly disclose the processor is further configured to make a second determination of presence or absence of exercise by the organism, and, based on a result of the second determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is -2-Application No. 16/382,253 exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) execute the calculation of the ingested sugar content without the correction in response to the result indicating the organism is not exercising.
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will change due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content.
Regarding Claim 3, modified DeVries discloses the organism analyzing apparatus according to claim 1. 
However, modified DeVries does not explicitly disclose wherein the activity amount of the organism is output from an activity meter that measures the activity amount, and the second determination is made based on the activity amount of the organism output from the activity meter.
Cho further teaches that the determination of an amount of activity of the organism can be made from an activity meter, such as a heart rate sensor, a pedometer, thermometer or a GPS sensor (para. [0262]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological sensors, which can include motion sensors (DeVries, para. [0113]) and the one or more processors to additional measure an activity amount to make the first determination. Cho teaches that the measured motion quantity can be determined by a pedometer, a heart rate sensor, or a GPS sensor (para. [0262]).
Regarding Claim 5, modified DeVries discloses the organism analyzing apparatus according to claim 1, wherein the one or more processors are further programmed to determine a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204, and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determine the amount of change in the blood glucose levels based on a blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 7, modified DeVries discloses the organism analyzing apparatus according to claim 3, wherein the one or more processors are further programmed to determine a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204, and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determine the amount of change in -3-Application No. 16/382,253 the blood glucose levels based on a blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 9, DeVries discloses a sugar-content estimating method (Abstract and Fig. 13) executed by one or more processors (Fig. 6, element 56, “processing circuitry”, and para. [0062]), the method comprising: 
acquiring a plurality of blood glucose levels in a time sequence from a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor”, Fig. 13, element 202, “receive blood glucose sensor data” and para. [0061], “processing circuitry receives the blood glucose data”); 
calculating, based on the plurality of blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal”); and
calculating, based on reference information representing a relation between the amount of change in the blood glucose levels and ingested sugar content, the ingested sugar content corresponding to the amount of change in the blood glucose levels (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”).
However, DeVries does not explicitly disclose the processor is further programmed to make a first determination of presence or absence of alcohol drinking by the organism, a result of the first determination indicating presence of alcohol drinking when an activity amount of the organism is less than a first threshold and a pulse rate of the organism is greater than a second threshold, and the result of the first determination indicates absence of the alcohol drinking when the activity amount is greater than the first threshold or the pulse rate is less than the second threshold.
	Gutierrez teaches of a system of predicting a user’s blood alcohol content by monitoring heart rate, accelerometer, and gyroscope sensor data collected from a patient using a smart watch (page 179, section 4.1, Collection). Gutierrez further teaches that a user’s heart rate increases in an intoxicated state versus a sober state (Fig. 3, Fig. 4, and page 181, para. 1). Gutierrez further teaches that the accelerometer and gyroscope data were not statistically interesting when determining a user’s blood alcohol content (page. 182, para. 2), meaning a user’s movement is not statistically significantly when determining if a user is drinking alcohol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by DeVries to determine if a user’s heart rate is above or below a threshold and if a user’s acceleration and motion is above and below a threshold to make a determination if a user is drinking alcohol. Gutierrez teaches that by monitoring heart rate and motion data from a user, a blood alcohol content or intoxication state of a user can be predicted in a less intrusive manner while obtaining no direct inputs by the user (page 177, para. 1).
However, modified DeVries does not explicitly disclose in response to the result of the first determination indicating absence of alcohol drinking, further calculating an ingested sugar content, and in response to the result of the first determination indicating presence of alcohol drinking, not calculating the ingested sugar content.
Jain teaches of a system of determining a current stress index of a person by measuring multiple data streams, for example accelerometer and heart rate data (Abstract, para. [0027], and para. [0158]). Jain further teaches that stress can be defined by drinking alcohol (para. [0156]). Jain further teaches that stress can cause a person’s body to release an increase in hormones and neurotransmitters, for example glucocorticoids (para. [0151]). Jain further teaches that an increase in these hormones and neurotransmitters can cause glucose to be produced, leading to an elevated blood glucose level (para. [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified DeVries to explicitly perform glucose calculations when an absence of alcohol drinking is determined and suspend the glucose calculations when a presence of alcohol drinking is determined. Jain teaches that alcohol drinking and stress leads to elevated blood glucose levels (para. [0155]). One of ordinary skill would have recognized that the elevated blood glucose levels due to alcohol drinking and stress would lead to inaccurate results and would only want to calculate ingested sugar when conditions are normal for a patient.
However, modified DeVries does not explicitly disclose the processor is further configured to make a second determination of presence or absence of exercise by the organism, and, based on a result of the second determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is -2-Application No. 16/382,253 exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) execute the calculation of the ingested sugar content without the correction in response to the result indicating the organism is not exercising.
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will change due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content. 
Regarding Claim 11, DeVries discloses the sugar-content estimating method according to claim 9, wherein the activity amount of the organism is output from an activity meter that is connected by wire or radio and measures that activity amount (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113], “portable monitoring device can monitor and/or calculate caloric expenditure”, for example by motion sensors or heart rate sensors), and the pulse rate of the organism is output from a pulse meter that is connected by wire or radio and measures the pulse rate (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113] “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”).
Regarding Claim 12, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
an activity meter configured to measure an activity amount of an organism (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113], “portable monitoring device can monitor and/or calculate caloric expenditure”, for example by motion sensors or heart rate sensors); 
a pulse meter configured to measure a pulse rate of the organism (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113] “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”); and 
one or more processors (Fig. 6, element 56, “processing circuitry”) programmed to 
calculate, based on a plurality of blood glucose levels acquired from a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor”, and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time…”), an amount of change in the blood glucose levels due to ingestion by the organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted for the about 2 hour period of time following the start of a meal”), and
calculate ingested sugar content due to the ingestion using the amount of change in the blood glucose levels (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal” and element 222, “calculate mass of carbohydrates intake”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055] and [0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”, therefore, the processing circuitry is configured to calculate the ingested carbohydrates due to a user’s meal based on the baseline and a change in the IAUC).
However, DeVries does not explicitly disclose the processor is further programmed to make a first determination of presence or absence of alcohol drinking by the organism, a result of the first determination indicating presence of alcohol drinking when an activity amount of the organism is less than a first threshold and a pulse rate of the organism is greater than a second threshold, and the result of the first determination indicates absence of the alcohol drinking when the activity amount is greater than the first threshold or the pulse rate is less than the second threshold.
	Gutierrez teaches of a system of predicting a user’s blood alcohol content by monitoring heart rate, accelerometer, and gyroscope sensor data collected from a patient using a smart watch (page 179, section 4.1, Collection). Gutierrez further teaches that a user’s heart rate increases in an intoxicated state versus a sober state (Fig. 3, Fig. 4, and page 181, para. 1). Gutierrez further teaches that the accelerometer and gyroscope data were not statistically interesting when determining a user’s blood alcohol content (page. 182, para. 2), meaning a user’s movement is not statistically significantly when determining if a user is drinking alcohol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by DeVries to determine if a user’s heart rate is above or below a threshold and if a user’s acceleration and motion is above and below a threshold to make a determination if a user is drinking alcohol. Gutierrez teaches that by monitoring heart rate and motion data from a user, a blood alcohol content or intoxication state of a user can be predicted in a less intrusive manner while obtaining no direct inputs by the user (page 177, para. 1).
However, modified DeVries does not explicitly disclose in response to the result of the first determination indicating absence of alcohol drinking, further calculating an ingested sugar content, and in response to the result of the first determination indicating presence of alcohol drinking, not calculating the ingested sugar content.
Jain teaches of a system of determining a current stress index of a person by measuring multiple data streams, for example accelerometer and heart rate data (Abstract, para. [0027], and para. [0158]). Jain further teaches that stress can be defined by drinking alcohol (para. [0156]). Jain further teaches that stress can cause a person’s body to release an increase in hormones and neurotransmitters, for example glucocorticoids (para. [0151]). Jain further teaches that an increase in these hormones and neurotransmitters can cause glucose to be produced, leading to an elevated blood glucose level (para. [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified DeVries to explicitly perform glucose calculations when an absence of alcohol drinking is determined and suspend the glucose calculations when a presence of alcohol drinking is determined. Jain teaches that alcohol drinking and stress leads to elevated blood glucose levels (para. [0155]). One of ordinary skill would have recognized that the elevated blood glucose levels due to alcohol drinking and stress would lead to inaccurate results and would only want to calculate ingested sugar when conditions are normal for a patient.
However, modified DeVries does not explicitly disclose the processor is further configured to make a second determination of presence or absence of exercise by the organism, and, based on a result of the second determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is -2-Application No. 16/382,253 exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) execute the calculation of the ingested sugar content without the correction in response to the result indicating the organism is not exercising.
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will change due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content.
Regarding Claim 13, modified DeVries discloses the organism analyzing apparatus according to claim 12, further comprising a memory (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose levels and the ingested sugar content (para. [0068], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values”), wherein the one or more processors are further programmed to calculate the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking, the amount of change in the blood glucose levels, and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugar] intake”, and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”).
Regarding Claim 14, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
an activity meter (Fig. 6, element 60, “physiological and/or environmental sensors”) configured to measure an activity amount of an organism (para. [0113], “portable monitoring device can monitor and/or calculate caloric expenditure”, for example by motion sensors or heart rate sensors); -6-Application No. 16/382,253 
a blood-glucose measuring instrument configured to measure a blood glucose level of the organism (Fig. 6, element 52, “blood glucose sensor” and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations over time…”); and 
one or more processors programmed to (Fig. 6, element 56, “processing circuitry”)
acquire a plurality of blood glucose levels in a time sequence from the blood- glucose measuring instrument (para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time …”), 
calculate, based on the plurality of blood glucose levels, an amount of change in the blood glucose levels due to ingestion by the organism (para. [0068], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values …”, Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal” and element 222, “calculate mass of carbohydrates intake”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055] and [0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”, therefore, the processing circuitry is configured to calculate the ingested carbohydrates due to a user’s meal based on the baseline and a change in the IAUC). 
However, DeVries does not explicitly disclose the processor is further programmed to make a first determination of presence or absence of alcohol drinking by the organism, a result of the first determination indicating presence of alcohol drinking when an activity amount of the organism is less than a first threshold and a pulse rate of the organism is greater than a second threshold, and the result of the first determination indicates absence of the alcohol drinking when the activity amount is greater than the first threshold or the pulse rate is less than the second threshold.
	Gutierrez teaches of a system of predicting a user’s blood alcohol content by monitoring heart rate, accelerometer, and gyroscope sensor data collected from a patient using a smart watch (page 179, section 4.1, Collection). Gutierrez further teaches that a user’s heart rate increases in an intoxicated state versus a sober state (Fig. 3, Fig. 4, and page 181, para. 1). Gutierrez further teaches that the accelerometer and gyroscope data were not statistically interesting when determining a user’s blood alcohol content (page. 182, para. 2), meaning a user’s movement is not statistically significantly when determining if a user is drinking alcohol. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by DeVries to determine if a user’s heart rate is above or below a threshold and if a user’s acceleration and motion is above and below a threshold to make a determination if a user is drinking alcohol. Gutierrez teaches that by monitoring heart rate and motion data from a user, a blood alcohol content or intoxication state of a user can be predicted in a less intrusive manner while obtaining no direct inputs by the user (page 177, para. 1).
However, modified DeVries does not explicitly disclose in response to the result of the first determination indicating absence of alcohol drinking, further calculating an ingested sugar content, and in response to the result of the first determination indicating presence of alcohol drinking, not calculating the ingested sugar content.
Jain teaches of a system of determining a current stress index of a person by measuring multiple data streams, for example accelerometer and heart rate data (Abstract, para. [0027], and para. [0158]). Jain further teaches that stress can be defined by drinking alcohol (para. [0156]). Jain further teaches that stress can cause a person’s body to release an increase in hormones and neurotransmitters, for example glucocorticoids (para. [0151]). Jain further teaches that an increase in these hormones and neurotransmitters can cause glucose to be produced, leading to an elevated blood glucose level (para. [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified DeVries to explicitly perform glucose calculations when an absence of alcohol drinking is determined and suspend the glucose calculations when a presence of alcohol drinking is determined. Jain teaches that alcohol drinking and stress leads to elevated blood glucose levels (para. [0155]). One of ordinary skill would have recognized that the elevated blood glucose levels due to alcohol drinking and stress would lead to inaccurate results and would only want to calculate ingested sugar when conditions are normal for a patient.
However, modified DeVries does not explicitly disclose the processor is further configured to make a second determination of presence or absence of exercise by the organism, and, based on a result of the second determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is -2-Application No. 16/382,253 exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) execute the calculation of the ingested sugar content without the correction in response to the result indicating the organism is not exercising.
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will change due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content.
Regarding Claim 15, modified DeVries discloses the organism analyzing apparatus according to claim 14, further comprising a memory (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose levels and the ingested sugar content (para. [0068], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values”), wherein the one or more processors are further programmed to calculate the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking, the amount of change in the blood glucose levels, and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugar] intake”, and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”, the presence of alcohol will also increase the blood sugar just like food does due to the glucose like sugars, therefore the presence can be seen in the blood glucose concentration).
Regarding Claim 17, modified DeVries discloses the organism analyzing apparatus according to claim 14, further comprising a pulse meter configured to measure the pulse rate of the organism (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113] “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”).
Regarding Claim 18, modified DeVries discloses the organism analyzing apparatus according to claim 15, further comprising a pulse meter configured to measure the pulse rate of the organism (Fig. 6, element 60, “physiological and/or environmental sensors”, and para. [0113] “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791